DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 19 February 2021 is acknowledged.  The traversal is on the ground(s) that “Accordingly, Applicants respectfully submit that all of Claims 1-10 should be examined together since Claim 10 recites features already recited in Claim 1, and there is no serious burden in examining Claim 10 together with Claims 1-9.”  This is not found persuasive because Group I and Group II are distinct for their separate status in the art as shown by their different classification.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 19 February 2021.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02 January 2020, have been considered.

Drawings
The drawings received on 02 January 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "less bubbles" in claim 6 is a relative term which renders the claim indefinite.  The term "less bubbles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the specification does not contain guidelines describing what values are encompassed by the term “less bubbles”.
2. Claim 7 is rejected under 35 U.S.C. 112(b) for being dependent upon a claim with the addressed 35 U.S.C. 112(b) problems (i.e. claim 6).
3. Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "final liquid discharge head" in claims 8 and 9 is a relative term which renders the claim indefinite.  The term "final liquid discharge head" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 9,180,670).

a liquid discharge head (Fig. 2, element 34) configured to discharge a liquid (Column 5, lines 27-39);  
a cap (Fig. 2, element 41) configured to approachably separable from the liquid discharge head (Column 6, lines 30-45);  
a suction pump (Fig. 2, element 44) connected to the cap (Column 7, lines 1-7); and 
circuitry (Fig. 5, element 1p) configured to control the cap (Fig. 5, element 62) and the suction pump (Fig. 5, element 62) to perform a maintenance operation (Fig. 6), 
wherein the maintenance operation includes: 
a head suction operation (Fig. 6, element S103) to cap the liquid discharge head with the cap and drive the suction pump to vacuum the liquid from the liquid discharge head (Column 8, lines 29-32);  
an in-cap suction operation (Fig. 6, element S104) to move the cap away from the liquid discharge head and drive the suction pump to discharge the liquid from the cap (Column 8, lines 32-34); and 
a cap approaching operation (Fig. 6, element S107) to move the cap away from the liquid discharge head after moving the cap toward the liquid discharge head (Column 8, lines 34-38).

With respect to claim 2, Ogawa discloses the cap approaching operation (Fig. 6, element S107) moves the cap toward the liquid discharge head to contact the liquid discharge head with the cap (Column 8, line 59 – Column 6, line 6).
With respect to claim 3, Ogawa discloses a plurality of liquid discharge heads (Fig. 2, array of element 2) including the liquid discharge head, wherein the plurality of liquid discharge heads includes: a first liquid discharge head (Fig. 2, one of element 2) configured to discharge liquids of different colors (Column 5, lines 40-49); and a second liquid discharge head (Fig. 2, another one of element 2) configured to discharge liquids of different colors (Column 5, lines 40-49).
With respect to claim 4, Ogawa discloses the circuitry (Fig. 5, element 1p) is configured to: perform the maintenance operation (Fig. 6, elements S101 – S106) on the first liquid discharge head (Fig. 2, one of element 2); and perform another maintenance operation on the second liquid discharge head (Fig. 2, another one of element 2), said another maintenance operation including the head suction operation (Fig. 6, element S103) and the in-cap suction operation (Fig. 6, element S104) without the cap approaching operation (Fig. 6, element S106 = YES).
With respect to claim 5, Ogawa discloses the circuitry (Fig. 5, element 1p) performs one of the maintenance operation (Fig. 6, elements S101 – S106 = YES) and said another maintenance operation (Fig. 6, elements S101 – S106 = NO) on each of 
The examiner notes to applicant that the limitations concerning the composition of liquid discharged are not seen to further limit the structure of the claims and are not seen to further distinguish the structure in view of Ogawa.
With respect to claim 6, Ogawa discloses the circuitry (Fig. 5, element 1p) is configured to: perform the maintenance operation (Fig. 6, elements S101 – S106 = YES) on the first liquid discharge head (Fig. 2, one of element 2) that discharges a first type of liquid (Column 5, lines 40-49, i.e. a color); and perform another maintenance operation (Fig. 6, elements S101 – S106 = NO) on the second liquid discharge head that discharges a second type of liquid (Column 5, lines 40-49, i.e. a color) that generates less bubbles (see 35 U.S.C. 112(b) above) than the first type of liquid.
With respect to claim 7, Ogawa discloses a plurality of caps (Fig. 2, array of element 41) including the cap (Fig. 2, element 41), the plurality of caps respectively caps the plurality of liquid discharge heads (Fig. 2, array of element 2); and a plurality of suction pumps (Fig. 2, array of element 43) including the suction pump (Fig. 2, element 44), the plurality of suction pumps respectively connected to the plurality of caps, wherein the circuitry (Fig. 5, element 1p) performs one of the maintenance operation and said another maintenance operation on each of the plurality of liquid discharge heads according to the type of the liquid discharged from each of the plurality of liquid discharge heads (see claim 6 above for maintenance operations).
With respect to claim 8, Ogawa discloses the circuitry (Fig. 5, element 1p) is configured to: perform the maintenance operation (Fig. 6, elements S101 – S106 = 
With respect to claim 9, Ogawa discloses a plurality of caps (Fig. 14, array of element 41) including the cap (Fig. 14, element 41), the plurality of caps respectively caps the plurality of liquid discharge heads (Fig. 14, array of element 2), a plurality of opening-and-closing valves (Fig. 14, array of element 446) to respectively connect or disconnect a plurality of channels (Fig. 14, array of element 41a) connecting the plurality of caps and the suction pump (Fig. 14, element 44), wherein the circuitry (Fig. 5, element 1p) is configured to: perform the maintenance operation (Fig. 6, elements S101 – S106 = YES) on the final liquid discharge head (see 35 U.S.C. 112(b) above); and perform said another maintenance operation (Fig. 6, elements S101 – S106 = NO) on the plurality of liquid discharge heads other than the final liquid discharge head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/17/2021